Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

3.	Currently amended claims 1, 16, (4/14/2022), and previously presented claims 4, 6, 14, are pending and under consideration by the Examiner.
	Claims 2-3, 5, 7-13, and 15 have been canceled.

4.	Receipt of Applicant's arguments and amendments filed on 4/14/2022 is acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 4/14/2022:
(i)	the rejection of claims 1, 4, 6, and 14-15  under 35 U.S.C. 112, first paragraph, for lack of enablement;
(ii)	the rejection of claim 15  under 35 U.S.C. 112, second paragraph; and
(iii)	the rejection of claims 1, 4, 6, and 14-15 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent 9,732,134 (‘134). 
6.	The terminal disclaimer filed on 4/14/2022 obviates the rejection of claims 1, 4, 6, and 14-15 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent 9,732,134 (‘134). 

7.	Claims 1, 4, 6, 14, and 16 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of promoting regulatory T-cell proliferation in a subject, said method comprising administering to a subject in need thereof a therapeutically effective amount of an IL-2 variant having a mutation in a residue that contacts IL-2Rβ, wherein said IL-2 variant comprises a N88D substitution, a substitution in a residue that contacts IL-2Rα selected from the group consisting of N29S, Y31H, K35R, T37A, K48E, V69A, N71R, and Q74P, and a sequence of amino acids at least 95% identical to SEQ ID NO:1, wherein the IL-2 variant has a reduced ability, as compared to wild-type IL-2, to promote non-regulatory T-cell growth, and wherein the IL-2 variant induces STAT5 phosphorylation in ex vivo FOXP3-positive T cells comprising a functional IL-2 receptor complex but has a reduced ability to induce phosphorylation of STATS in FOXP3-negative T cells, wherein said administration of a therapeutically effective amount of the IL-2 variant results in preferential proliferation of regulatory T cells.
The method as recited in the claims is free of the prior art by virtue of the amino acid sequence of the IL-2 variant administered. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method of promoting regulatory T-cell proliferation in a subject by administering the IL-2 variant.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646